Citation Nr: 0828423	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-36 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1996 to October 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the claim.  

In July 2007, an informal conference was conducted between a 
Decision Review Officer (DRO) and the veteran's 
representative.  The veteran, however, did not report for the 
scheduled hearing.  The notice was returned as undeliverable, 
and the representative stated that he had been unable to 
contact the veteran.  


FINDING OF FACT

There is no medical evidence of record showing that the 
veteran has a current back condition.  


CONCLUSION OF LAW

The criteria for service connection for a back condition have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury 



or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that he has a back condition as a result 
of active service.  He has not indicated receiving treatment 
beyond that rendered during service.  See July 2005 VA Form 
21-526; see also June 2006 notice of disagreement (NOD).  

The veteran's service medical records reveal that he received 
treatment related to complaints of back pain on two occasions 
in December 1996.  On December 6, 1996, he was seen with 
complaint of pain in his upper and lower back for three to 
four days as a result of lifting an empty box, which caused 
his back to spasm.  He reported lifting heavy equipment over 
the past few days without chronic back problems; he also 
denied weakness, incontinence and paresthesias.  Physical 
examination revealed full active range of motion, tenderness 
to palpation (TTP) over the mid thoraces, and paravertebral 
muscle spasm at T6-T10.  There was no scoliosis or 
shoulder/sacral unleveling motion.  The assessment made was 
mechanical back pain with spasm.  The veteran was prescribed 
Naproxen and instructed not to lift anything greater than 20 
pounds for one week.  

On December 16, 1996, the veteran complained of pulling his 
lower back in the field, which hurt worse in the past three 
days.  He denied lifting, bowel or bladder incontinence, and 
radiation.  Physical examination revealed tenderness to 
palpation on the right and left paraspinals from T10 to L5, 
and spasm.  Straight leg raise was negative, deep tendon 
reflexes were 2+, and flexion was to 80 degrees.  The veteran 
was assessed with mechanical low back pain without 
radiculopathy and 10mg of Flexeril was added to Naproxen 
therapy.  The veteran was advised against physical training 
(PT) for three days and heavy lifting greater than 15 pounds.  
See screening notes of acute medical care.  




The claims folder is devoid of any post-service medical 
evidence.  As noted above, the veteran has not indicated that 
he has received any treatment related to his back since the 
treatment he received in service.  In addition, notification 
sent to the veteran on July 26, 2007 regarding a scheduled VA 
compensation and pension (C&P) examination was returned as 
not deliverable; it was also noted that the phone number 
provided was disconnected.  See record of cancellation.  The 
Board notes that the address used by the VAMC to send the 
notification letter is the same address that appears on all 
the correspondence submitted on the veteran's behalf, and is 
the only address of record in the Veterans Appeals Control 
and Locator System (VACOLS).  See July 2005 VA Form 21-526; 
June 2006 VA Form 21-4138; November 2007 VA Form 9.  It 
appears that the June 2006 VA Form 21-4138 and November 2007 
VA Form 9 were completed by the veteran's representative.  

The evidence of record does not support the veteran's claim 
for service connection for a back condition.  The application 
of 38 C.F.R. § 3.303 has an explicit condition that the 
veteran must have a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires evidence of a relationship between a 
current disability and events in service or an injury or 
disease incurred therein).  Therefore, although the veteran's 
service treatment records reveal that he received treatment 
related to his back on two occasions, in the absence of any 
medical evidence showing that the veteran has a current back 
condition, service connection is not warranted and the claim 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the 



claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the December 2005 rating decision 
that is the subject of this appeal, the veteran was advised 
of the evidence necessary to substantiate his claim for 
service connection and of his and VA's respective duties in 
obtaining evidence.  See July 2005 letter.  Accordingly, the 
duty to notify has been fulfilled concerning this claim.  The 
veteran was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See October 2007 statement of the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's service treatment records have been 
obtained.  As noted above, the RO scheduled an appropriate VA 
examination in connection with the veteran's claim and sent 
notification of the examination date, but the notice letter 
was returned as undeliverable and the phone number provided 
by the veteran was disconnected.  The Board notes that the 
burden is on the veteran to keep VA apprised of his 
whereabouts; if he does not do so, there is no burden on the 
part of the VA to "turn up heaven and earth to find [the 
appellant]".  See Hyson v. Brown, 5 Vet. App. 262 (1993).  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, the Board finds that no 
further notification or 



assistance is necessary, and deciding the appeal is not 
prejudicial to the veteran.


ORDER

Service connection for a back condition is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


